DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (NPL, Ultrathin Rollable paper Based triboelectric Nanogenerator for Acoustic Energy Harvesting and Self-powered Sound recording) in view of Zhang et al (NPL, Progress in triboelectric nanogenerators as self-powered smart sensors). 
Regarding claim 1, Fan et al disclose a vibration transducer for sensing vibrations, comprising: (a) a first flexible triboelectric member, including a first triboelectric layer having a first side, an opposite second side and a peripheral edge, the first triboelectric layer including a material being on a first position on a triboelectric series, the first flexible triboelectric member also including a conductive layer deposited on the second side thereof (Fan et al; Fig 1 (a); Page 2; col 1; lines 6-20; paper with Cu layer); (b) a second flexible triboelectric member, including a second triboelectric layer having a first side, an opposite second side and a peripheral edge, the second triboelectric layer including a material being on a second position on the triboelectric series that is different from the first position on the triboelectric series (Fan et al; Fig 1 (a); Page 2; col 1; lines 6-20; PTFE with Cu layer), the second triboelectric member adjacent to the first flexible triboelectric member so that the second side of the second triboelectric layer faces the first side of the first triboelectric layer (Fan et al; Fig 1 (a); PTFE with Cu layer faces Paper with Cu layer) and is spaced apart therefrom at a distance that results in partial contact between the first triboelectric layer and the second triboelectric layer when the vibrations impinge on the vibration transducer while at rest (Fan et al; Page 2; col 2; lines 6-20; Fig 1a); (c) at least one of the first flexible triboelectric member and the second flexible triboelectric member defining an array of a plurality of holes passing therethrough (Fan et al; Fig 1b plurality of holes inside second member); but do not expressly disclose (d) a plurality of attachment points affixing the first triboelectric member to the second triboelectric member, at least a first set of the attachment points disposed along a periphery of the vibration transducer and at least one attachment point disposed interior to the periphery of the vibration transducer;
(e) a first electrode electrically coupled to the first triboelectric member; and (f) a second electrode electrically coupled to the second triboelectric member, wherein when the first triboelectric member comes into and out of contact with the second triboelectric member as a result of the vibrations, a triboelectric potential difference having a variable intensity corresponding to the vibrations can be sensed between the first electrode and the second electrode. However, Zhang et al disclose a responsive vibration transducer (d) a plurality of attachment points affixing the first triboelectric member to the second triboelectric member (Zhang et al; Fig (a) spring attachment at corners), at least a first set of the attachment points disposed along a periphery of the vibration transducer (Zhang et al; Fig (a) spring attachment at corners) and at least one attachment point disposed interior to the periphery of the vibration transducer (Zhang et al; Fig (a) spring attachment at corners); (e) a first electrode electrically coupled to the first triboelectric member (Zhang et al; Page 1631; col 1; lines 5-10; Al coated slices as electrodes); and (f) a second electrode electrically coupled to the second triboelectric member (Zhang et al; Page 1631; col 1; lines 5-10; Al coated slices as electrodes), wherein when the first triboelectric member comes into and out of contact with the second triboelectric member as a result of the vibrations, a triboelectric potential difference having a variable intensity corresponding to the vibrations can be sensed between the first electrode and the second electrode (Zhang et al; Page 1630; col 1; lines 5-10; 25-35). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the membranes support taught by Zhang to support the membranes of the microphone taught by Fang et al because both disclosures teach audio signal vibrations detection structures and transmission. The motivation to do so would have been to prevent the materials abrasion.

Regarding claim 2, Fan et al in view of Zhang et al disclose the vibration transducer of Claim 1, wherein the first triboelectric layer comprises a film including a selected one of polytetrafluoroethylene or fluorinated ethylene propylene, and wherein the conductive layer comprises copper (Fan et al; Fig 1 (a); Page 2; col 1; lines 6-20).

Regarding claim 3, Fan et al in view of Zhang et al disclose the vibration transducer of Claim 1, wherein the second triboelectric member further comprises a flexible substrate affixed to the first side of the second triboelectric layer (Fan et al; Fig 1 (a); paper interpreted as substrate on first side of upper layer).

Regarding claim 4, Fan et al in view of Zhang et al disclose the vibration transducer of Claim 3, wherein the flexible substrate comprises a selected one of a paper or a plastic (Fan et al; Fig 1 (a); paper on first side of upper layer) and wherein the second triboelectric layer comprises a copper deposition on the substrate (Fan et al; Fig 1 (a); copper deposition on the paper).

Regarding claim 9, Fan et al in view of Zhang et al disclose the vibration transducer of Claim 1, wherein the first triboelectric layer does not include nanowires extending therefrom (Fan et al; Fig 1 (b)).

Regarding claim 10, Fan et al in view of Zhang et al disclose the vibration transducer of Claim 1, wherein the holes are spaced apart from each other at a hole spacing distance of about 0.4mm (Fan et al; Fig 1 (b); spacing distance between holes).

Regarding claim 11, Fan et al in view of Zhang et al disclose the vibration transducer of Claim 10, wherein the spacing distance is about 0.4 mm (Fan et al; Fig 1 (b); spacing distance between holes).

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (NPL, Ultrathin Rollable paper Based triboelectric Nanogenerator for Acoustic Energy Harvesting and Self-powered Sound recording) in view of Zhang et al (NPL, Progress in triboelectric nanogenerators as self-powered smart sensors) and further in view of Wang et al (US 2014/0246951 A1).
Regarding claim 5, Fan et al in view of Zhang et al disclose the vibration transducer of Claim 1, wherein the vibration transducer has a quadilateral shape having four corners (Fan et al; Fig 1 (a); sheet has a quadrilateral shape) but do not expressly disclose and wherein the plurality of attachment points comprise: (a) four corner attachment points in which each corner attachment point is disposed at a different one of the four corners; (b) a plurality of edge attachment points in which each edge attachment point is disposed along a peripheral edge of the quadrilateral shape; and (c) at least one internal attachment point disposed in an area inside of the quadrilateral shape. However, Wang et al disclose a responsive vibration transducer wherein the plurality of attachment points comprise: (a) four corner attachment points in which each corner attachment point is disposed at a different one of the four corners (Wang et al; Fig 4C; four corner attachment 434); (b) a plurality of edge attachment points in which each edge attachment point is disposed along a peripheral edge of the quadrilateral shape (Wang et al; Fig 4A); and (c) at least one internal attachment point disposed in an area inside of the quadrilateral shape (Wang et al; Fig 4A). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the membranes support taught by Wang to support the membranes of the microphone taught by Fang et al because both disclosures teach audio signal vibrations detection structures and transmission. The motivation to do so would have been to control the spacing between the triboelectric membranes.

Regarding claim 6, Fan et al in view of Zhang et al and further in view of Wang disclose the vibration transducer of Claim 5, wherein the holes are disposed in a grid pattern (Fan et al; Fig 1 (a); holes in grid pattern).

Regarding claim 7, Fan et al in view of Zhang et al disclose the vibration transducer of Claim 1, but do not expressly disclose wherein the vibration transducer has a circular shape having a periphery and a center, and wherein the plurality of attachment points comprise: (a) a plurality of spaced apart attachment points disposed along the periphery of the circular shape; and (b) at least one attachment point disposed in an interior area of the circular shape. However, in the same field of endeavor, Zhang et al disclose a responsive vibration transducer wherein the vibration transducer has a circular shape having a periphery and a center, and wherein the plurality of attachment points comprise: (a) a plurality of spaced apart attachment points disposed along the periphery of the circular shape (Zhang et al; Fig 5a). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the membranes support taught by Zhang to support the membranes of the microphone taught by Fang et al. The motivation to do so would have been to control the spacing between the triboelectric membranes. Moreover, Wang et al disclose a responsive vibration transducer (b) at least attachment point disposed in an interior area of the circular shape (Wang et al; Fig 9; Para [0119]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the attachment taught by Wang as attachment of the microphone taught by Fang et al. The motivation to do so would have been to control the spacing between the triboelectric membranes.

Regarding claim 8, Fan et al in view of Zhang et al disclose the vibration transducer of Claim 7, but do not expressly disclose wherein the holes are disposed in a circular pattern. However, in the same field of endeavor, Zhang et al disclose a responsive vibration transducer wherein the holes are disposed in a circular pattern (Zhang et al; Fig 7e). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the membranes support taught by Zhang to support the membranes of the microphone taught by Fang et al. The motivation to do so would have been to control the spacing between the triboelectric membranes.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (NPL, Ultrathin Rollable paper Based triboelectric Nanogenerator for Acoustic Energy Harvesting and Self-powered Sound recording) in view of Zhang et al (NPL, Progress in triboelectric nanogenerators as self-powered smart sensors) and further in view of Talla et al (NPL, Battery free cellphone).
Regarding claim 12, Fan et al in view of Zhang et al disclose the vibration transducer of Claim 1, but do not expressly disclose further comprising an antenna member electrically coupled to the first flexible triboelectric member and to the second triboelectric member wherein when a querying radio-frequency carrier wave is transmitted to the antenna member, a local potential is induced in the transducer and the vibrations are modulated onto the local current resulting in a backscatter radio-frequency signal that corresponds to a modulation of the vibrations onto the carrier wave being generated by the transducer. However, Talla et al disclose a responsive vibration transducer further comprising an antenna member electrically coupled to the first flexible triboelectric member and to the second triboelectric member (Talla et al; Page 25-4; Para 3.1; lines 1-10 JFET base coupled to a layer of microphone) wherein when a querying radio-frequency carrier wave is transmitted to the antenna member (Talla et al; Fig 3b), a local potential is induced in the transducer and the vibrations are modulated onto the local current resulting in a backscatter radio-frequency signal that corresponds to a modulation of the vibrations onto the carrier wave being generated by the transducer (Talla et al; Page 25-6; Para 3.2; lines 5-15). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the backscatter feature support taught by Talla to transmit the sound detected by the device taught by Fang et al. The motivation to do so would have been to reduce power consumption in the device.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651